Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3,8, 10-13,18,20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al (20180249435).

As per claim 1, Yu et al (20180249435) teaches an electronic apparatus comprising: a communicator (Abstract); a storage (0021); and a processor (0062) configured to:
 receive motion information from a wearable device, the motion information being generated based on a motion of the wearable device (as tracking arm motion of the user – para 0066, on a wearable device – para 0002, 0065),
 identify a location corresponding to the motion information, store the identified location as location information of an Internet of Things (IoT) device located within a predetermined distance from the wearable device (as tracking the use location based on activity information – para 0015, interfacing between IoT’s – para 0030, 0033),
 and based on receiving a control signal for controlling the IoT device located in a specific location through the communicator, control the IoT device located in the specific location based on the location information (as, an example, turning the light on in the room, that the user is awakening, and also, when the user is moving out of the bathroom area, the coffee make and TV are automatically turned on based on user’s position/location – para 0033). 

As per claim 2, Yu et al (20180249435) teaches the electronic apparatus of claim 1, wherein the storage stores information on locations matched with each of a plurality of activities (As, location in the bedroom/bathroom tracks the user awakening – activity 1 and user finishing washing face/hair – activity 2 – para 0033), and wherein the processor is further configured to: identify, based on the motion information, an activity of a user wearing the wearable device, the 

As per claim 3, Yu et al (20180249435) teaches the electronic apparatus of claim 2, wherein the processor is further configured to: based on identifying that there are a plurality of activities corresponding to the motion information, identify an activity corresponding to the motion information among the plurality of activities based on state information of a plurality of IoT devices located in locations matched with the plurality of identified activities (as, the arm motion of wakening, and the arm motion of walking, is the same; yet, what is considered, is the wrist alarm ringing, in combination of motion, determines that the user is awakening – and hence the room light is turned on; and in the instance of arm motion of user washing face/hair, the combination of the arm motion with the location in the bathroom, triggers a different activity – the starting of the coffee maker and powering on the TV – para 0033). 


As per claim 8, Yu et al (20180249435) teaches the electronic apparatus of claim 2, wherein the processor is further configured to: based on identifying that there are a plurality of activities corresponding to the motion information, identify an activity corresponding to the motion information among the plurality of activities based on sound information of IoT devices received from the wearable device (as tracking activities – para 0033, which can also include 

As per claim 10, Yu et al (20180249435) teaches the electronic apparatus of claim 1, wherein the processor is further configured to: 
based on identifying that the wearable device was located in the specific location for a time period equal to or greater than a predetermined time period, store the wearable device by matching the wearable device with the specific location (as calculating the particular period of time for an activity and the location of the user – para 0032), 
and based on a voice command for controlling the IoT device being received from the wearable device, identify the specific location matched with the wearable device among a plurality of locations having a same name, and control the IoT device according to the voice command (as, tracking the user’s voice – para 0072, and recognizing talking activities – para 0104). 

	Claims 11-13,18,20 are method claims whose steps are performed by the apparatus claims 1-3,8,10 above and as such, claims 11-13,18,20 are similar in scope and content to claims 1-3,8,10 above and therefore, claims 11-13,18,20 are rejected under similar rationale as presented against claims 1-3,8,10 above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-7, 9, 14-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (20180249435) in view of Jeong (20180285065).

As per claims 4-7, 14-17, Yu et al (20180249435) teaches the interface of a wearable device to internet-of-things, and multiple household devices/appliances (see above), as well as the notion of power control of the devices (see para 0033, the example of powering on/off the tv); however, Yu et al (20180249435) does not explicitly teach the concept of monitoring the power on/off state of devices/appliances in the IoT network.  Jeong (20180285065) teaches controlling the power status of display, as well as other devices/appliances on the IoT network (see para 0047, 0048).  Therefore, it would have been obvious to one of ordinary skill in the art of controlling devices/appliance in an IoT network to modify the features of the Yu et al (20180249435) reference with additional power on/off tracking control of appliances, as taught by Jeong (20180285065) above, because it would advantageously improve the functionality of the system (para 0305).  Further to particulars of claim 4, the combination of Yu et al (20180249435) in view of Jeong (20180285065) teaches monitoring the power status of the devices (Jeong, para 0014, 0015), and identifying area devices (Yu, para 0033).

As per claim 5, the combination of Yu et al (20180249435) in view of Jeong (20180285065) teaches the common elements to claim 4 above; and furthermore, the combination of Yu et al (20180249435) in view of Jeong (20180285065) teaches tracking the power status of the devices (Jeong, para 0014, 0015) and making available the necessary devices by turning the appliance on (Jeong, para 0048, 0242) and hence, a weighting of 1 (on) for that particular device, to be used by request – Jeong, para 0236, 0242.  Further to claim 6, the powered on state, in the above explanation, would have the highest ranking (device powered on, vs standby)

As per claim 7, the combination of Yu et al (20180249435) in view of Jeong (20180285065) teaches differing status’ for power on, standby, and power off – see Jeong, para 0235, and displaying/listing based on the ranking/weighting according to the three status’ – para 0201, 0202, and 0221.  

	Claims 14-17 are method claims whose steps are performed by the apparatus claims 4-7 above and as such, claims 14-17 are similar in scope and content to claims 4-7 above and therefore, claims 14-17 are rejected under similar rationale as presented against claims 4-7 above.

As per claim 9, the combination of Yu et al (20180249435) in view of Jeong (20180285065) teaches voice commands based on user voice characteristics and voice 

Claim 19 are method claims whose steps are performed by the apparatus claim 9 above and as such, claim 19 is similar in scope and content to claim 9 above and therefore, claim 19 is rejected under similar rationale as presented against claim 9 above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see related art listed on the PTO-892 form.
Of note:
The Gruenstein et al, Mixner et al, patent/pgpub references find relevance toward the claim language pertaining to device searching across a network, based on available devices, device capabilities, device status, and keyword/hotword association.   

	As to the concept of weighting/ranking devices based on their status of idle/power on/power off, as an example of the plethora of prior art, see:
Gundy (20180190096) para 0045
Sharma (20140244710) para 0031
Logan (20180158288) para 0076
	Lee (20170289663) para 0038, 0087
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        04/02/2021